DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 25 August 2022 to the previous Office action dated 01 June 2022 is acknowledged. Pursuant to preliminary amendment filed 22 February 2022, claims 1, 3, 5, 7-14, 21, 23-27, 30, 32, 38, 41, 44-47, 49, 53, 62-68, 76, 78, and 85 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 3, 5, 7-14, 21, 23-27, 30, 32, 38, 41, 44-47, 49, 53, 62-67, and 76) in the reply filed on 25 August 2022 is acknowledged.
Claims 68, 78, and 85 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 August 2022.
	Claims 1, 3, 5, 7-14, 21, 23-27, 30, 32, 38, 41, 44-47, 49, 53, 62-67, and 76 are under current consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 7-13, 21, 23-27, 30, 32, 38, 41, 44-47, 49, 53, 62-67, and 76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the skin afflictions listed in claim 14, does not reasonably provide enablement for other skin afflictions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Evaluating enablement requires determining whether any undue experimentation is necessary for a skilled artisan to determine how to make and/or use the claimed invention. Factors to be considered in determining whether any necessary experimentation is "undue" include, but are not limited to: a) the nature of the invention; b) the breath of the claims; c) the state of the prior art, the level of one of ordinary skill; d) the level of predictability in the art; e) the amount of direction provided by the inventor; f) the existence of working examples; and g) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. See In re Wands, 858 F.2d 731,737, 8 U.S.P.Q. 2d 1400, 1404 (Fed. Cir. 1988).
The nature of the invention:
The present invention as claimed is directed to a method of treating a skin affliction, the method comprising the step of administering to the individual chloroquine and/or hydroxychloroquine in a dosage sufficient to inactivate at least a portion of Demodex mites in the human body, wherein the inactivation results in attenuation or cessation of one or more symptoms associated with the skin affliction.
The breadth of the claims:
The instant claims broadly encompass treatment of all skin afflictions, and thus the claims have enormous breadth.
The state of the prior art:
As noted in the instant specification, such as in the Table of References therein, the prior art suggests an association between Demodex mites and the skin afflictions listed in instant claim 14, and the prior art of Qin (CN 1091369 C; published 25 September 2002; of record; citations herein to English machine translation printed on 26 May 2022; of record) also discloses treatment of face mite disease using chloroquine (title; abstract) wherein face mites are Demodex folliculorum per Kagami at paragraph [0095] (US 2017/0135347 A1; published 18 May 2017; of record), but the prior art provides no suggestion of an association between use of chloroquine or hydroxychloroquine and treatment of skin afflictions other than those listed in instant claim 14, or between skin afflictions other than those listed in instant claim 14 and Demodex mites.  Moreover, with respect to the state of the art of skin afflictions and treatments therefor in general, per Yuwnate et al. (International Journal of Basic & Clinical Pharmacology, vol. 2, issue 6, 2013, pages 751-756), there are probably at least 2000 different skin conditions/afflictions (page 751 last paragraph) treated using numerous different classes of drugs with numerous different individual therapeutic agents therein (Table 2).
The level of predictability in the art:
The chemical and pharmaceutical arts generally have low predictability without suggestions therein, and given that the prior art provides no suggestion of an association between use of chloroquine or hydroxychloroquine and treatment of skin afflictions other than those listed in instant claim 14, or between skin afflictions other than those listed in instant claim 14 and Demodex mites, and given that multitude of skin afflictions and different treatments therefor, the instant art has low predictability.
The amount of direction provided by the inventor:
The application provides no specific direction with respect to treatment of skin afflictions other than those listed in instant claim 14.
The existence of working examples:
 There are no working examples of treatment.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
Extensive experimentation would be needed to discover any efficacy for and to test use of the method to treat skin afflictions other than those listed in instant claim 14, including determination of sufficient dosages, measurement of inactivation, and determination of attenuation or cessation of symptoms.
In conclusion, given the breadth of the claims with respect to all skin afflictions, given that there are thousands of different skin afflictions having different etiologies/causes and treatments, given the low predictability of the art, given the lack of association in the prior art between chloroquine/hydroxychloroquine and other skin afflictions or between other skin afflictions and Demodex mites as discussed above, given the lack of direction and working examples provided in the instant application, and given the extensive experimentation needed as discussed above, the application fails to enable the claimed method for skin afflictions other than those listed in instant claim 14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7-14, 21, 23-27, 30, 32, 38, 41, 44-47, 49, 53, 62-67, and 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the individual" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 3, 5, 7-14, 21, 23-27, 30, 32, 38, 41, 44-47, 49, 53, 62-67, and 76 are rejected as depending upon a rejected claim without remedying such deficiency.

Claim 1 recites the limitation "the human body" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Claims 3, 5, 7-14, 21, 23-27, 30, 32, 38, 41, 44-47, 49, 53, 62-67, and 76 are rejected as depending upon a rejected claim without remedying such deficiency.

Claim 3 recites the limitation "the one or more clinical symptom" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, such limitation is interpreted herein as referring to the “one or more symptoms” recited in claim 1.

Claim 5 recites the limitation "said hair follicles or skin" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 7-10 are rejected as depending upon a rejected claim without remedying such deficiency.

Claim 9 recites the limitation "the initial orally administering or topically applying step" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 is rejected as depending upon a rejected claim without remedying such deficiency.

Claim 21 recites the limitation "said hair follicles and/or skin" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 26 recites the limitation "the Demodex brevis mites, Demodex folliculorum mites or both" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 32 recites the limitations "the clinical symptom" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 41 recites the limitation "the topically applied chloroquine and/or hydroxychloroquine" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 41 recites the limitation "the Demodex brevis mites, Demodex folliculorum mites or both" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 44 recites the limitation "the topically applied chloroquine and/or hydroxychloroquine" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 45-47 and 49 are rejected as depending upon a rejected claim without remedying such deficiency.

Claim 44 recites the limitation "said Demodex brevis mites, Demodex folliculorum mites or both" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Claims 45-47 and 49 are rejected as depending upon a rejected claim without remedying such deficiency.

Claim 62 recites the limitation "the Demodex brevis and/or Demodex folliculorum mites" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 64-67 are rejected as depending upon a rejected claim without remedying such deficiency.

Claim 63 recites the limitation "the manifestations of allergic and/or vasomotor responses" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7-14, 21, 23-27, 30, 32, 38, 41, 44-47, 49, 53, and 62-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin (CN 1091369 C; published 25 September 2002; of record; citations herein to English machine translation printed on 26 May 2022; of record) as evidenced by Kagami (US 2017/0135347 A1; published 18 May 2017; of record).
Qin discloses ointment for treating face mite disease (title) containing chloroquine which thoroughly kills mites and has therapeutic effect (abstract) wherein it is applicable to diseases such as acne and rosacea (i.e., skin afflictions) (page 2 first half) wherein nose redness disappears (i.e., attenuation or cessation of a symptom associated with the skin affliction) (Case 2 page 4) wherein chloroquine causes acarid death (paragraph 6 page 2) wherein 3.5-5.5 grams chloroquine is used therein (page 3) in a weight ratio of 3-6 out of a total 41-97 of raw materials mixed in a matrix at a weight ratio of 1:10-12 (paragraph 5 page 2) wherein the ointment/cream is applied to affected facial skin every day for a month (i.e., a continued intermittent regime) (Implementation methods 1-5 pages 3-4). Face mites are demodex folliculorum as evidenced by Kagami (paragraph [0095]).
Although Qin does not disclose a specific dosage of chloroquine for administration, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to optimize the killing of the demodex mites by varying the dosage of chloroquine administered to the skin using the ointment of Qin through routine experimentation per MPEP 2144.05(Il), in the method of Qin as discussed above, with a reasonable expectation of success.
Regarding claim 3, such recited property is inherent to the face mite disease of Qin.
Regarding claims 8-10, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to re-apply or re-administer the chloroquine in the method of Qin as discussed above in dosages as discussed above and in suitable time intervals to successfully treat the face mite disease, with a reasonable expectation of success.
Regarding claims 11-12, such recitations would follow naturally from practicing the method of Qin as discussed above in suitable dosages to successfully treat the face mite disease.
Regarding claims 21, 41, and 44, such recitations are inherent properties of the method of Qin as discussed above wherein the chloroquine is applied to facial skin.
Regarding claim 23, such recitations are inherent properties of chloroquine applied to facial skin.
Regarding claim 30, creams (such in the method of Qin as discussed above) are emulsions.
Regarding claim 38, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Qin as discussed above on any individuals having face mite disease, which would include individuals having contact with each other, with a reasonable expectation of success, in order to successfully treat said face mite disease in all such individuals.
Regarding claims 45-47, 49, 53, and 62-67, such recitations are inherent properties of the method of Qin as discussed above wherein skin applications continue daily for a month in dosages sufficient to kill the demodex mites and treat the face mite disease.

Claim(s) 1, 3, 5, 7-14, 21, 23-27, 30, 32, 38, 41, 44-47, 49, 53, 62-67, and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin as evidenced by Kagami as applied to claims 1, 3, 5, 7-14, 21, 23-27, 30, 32, 38, 41, 44-47, 49, 53, and 62-67 above, and further in view of Kirn (Skin & Allergy News, vol. 33, no. 1, 01 June 2002, page 37).
Qin and Kagami are relied upon as discussed above.
Qin and Kagami do not disclose intense light or intense pulsed light as in claim 76.
Kirn discloses that intense pulsed light eradicates demodex mites (title).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qin as evidenced by Kagami and Kirn by administering intense pulsed light as in Kirn along with the method of Qin as evidenced by Kagami as discussed above, to the individual, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to help kill the demodex mites on the facial skin of the individual as suggested by Kirn and thereby help treat the face mite disease, given that the methods of Qin and Kirn both kill demodex mites on facial skin, and also given that it is prima facie obvious to combine equivalents known for the same purpose (e.g., methods of killing demodex mites) per MPEP 2144.06(I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 13, 21, 23-27, 30, 32, 41, 44-45, 47, 49, 53, and 62-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 10-11, 13-14, 17, 20, 30, 32, 36, 42, 56, 64, and 70 of copending Application No. 16/959,929 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the autoimmune disease of the ‘929 claims overlaps with the instantly claimed skin affliction in that autoimmune diseases include for example juvenile or adult dermatomyositis, porphyria cutanea tarda, and lichen planus which are skin afflictions, and the half-life property of instant claim 23 is an inherent property of chloroquine and/or hydroxychloroquine, and the concentration ranges overlap, and the days of separation overlap, wherein overlapping ranges are prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617